Case 1:21-cv-01489-MEH Document 1 Filed 06/02/21 USDC Colorado Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-1489

ERIK G. FISCHER,

       Plaintiff

-vs-

ROCKY MOUNTAIN HOSPITAL AND
MEDICAL SERVICE, INC., D/B/A ANTHEM
BLUE CROSS AND BLUE SHIELD,

      Defendant
______________________________________________________________________________

                                 COMPLAINT
_______________________________________________________________________________



       COMES NOW Plaintiff, Erik G. Fischer, by and through his counsel, Erik G. Fischer, P.C.,

and asserts the following Complaint against Defendant, Rocky Mountain Hospital and Medical

Service, Inc., d/b/a Anthem Blue Cross Blue Shield, stating as follows:

                                 JURISDICTION AND VENUE

       1.      Venue and jurisdiction is proper in this Court pursuant to 27 U.S.C. ¶1132, as the

health insurance contract which is the subject matter of this action was entered into and performed in

the County of Larimer, State of Colorado and the policy is controlled by ERISA.

                                             PARTIES

       2.      Plaintiff, Erik G. Fischer, is an individual residing at 924 Belvedere Court, Fort

Collins, Colorado 80525.
Case 1:21-cv-01489-MEH Document 1 Filed 06/02/21 USDC Colorado Page 2 of 6




         3.     Defendant, Rocky Mountain Hospital and Medical Service, Inc., d/b/a Anthem Blue

Cross and Blue Shield, is a Colorado Corporation in good standing with its principal place of

business at 700 Broadway, Denver, Colorado 80203.

                                   GENERAL ALLEGATIONS

         4.     Defendant is an insurance company subject to the regulations contained in ERISA.

         5.     Defendant offers insurance contracts for sale to prospective customers subject to the

completion of an application. Plaintiff has been insured by Defendant continuously for over twelve

years.

         6.     In 2020, Plaintiff completed and submitted a renewal application to Defendant for

insurance coverage.

         7.     Subsequent to Plaintiff’s submission of an application, Defendant approved the

contract and granted coverage with eligibility beginning on January 1, 2021.

         8.     Plaintiff has a continuing and likely incurable microbacterial infection in his spine.

Said infection has migrated throughout Plaintiff’s abdomen. Defendant has been aware of said

infection since 2008.

         9.     Plaintiff has further been on continuous antibiotics since discovery of this infection in

2008. The Defendant has been aware of Plaintiff’s need for these antibiotics to halt the spread of the

infection and to save Plaintiff’s life.

         10.    Plaintiff has been on three specific antibiotics since 2013 which include azithromycin

and ciprofloxacin. Defendant has been aware of Plaintiff’s continued need for these antibiotics on a

daily basis since at least 2013.




                                                   2
Case 1:21-cv-01489-MEH Document 1 Filed 06/02/21 USDC Colorado Page 3 of 6




       11.     Plaintiff now takes one antibiotic pill, Azithromycin 600 mg, which is supposed to be

covered by Anthem insurance every day.

       12.     Plaintiff therefore needs 365 pills every year.

       13.     The cost after insurance should be $15.00 for a 30-day supply.

       14.     Despite Defendant’s knowledge of the medical necessity of these daily antibiotics,

Defendant has on numerous occasions denied Plaintiff’s request for coverage pursuant to the

insurance policy without a valid medical reason.

       15.     Defendant has attempted to place unreasonable demands for authorization to use these

medicines and to be covered by insurance without any valid reason for denying coverage of the

medicines.

       16.     There is a public record of Plaintiff filing suit in 2014 to enforce payment of the same

policy for the same antibiotic.

       17.     There is a public record of Plaintiff filing suit again in 2016 to enforce the same

policy for the same antibiotic.

       18.     There is a public record of Plaintiff filing suit again in 2020 to enforce the same

policy for the same antibiotic.

       19.     These denials have resulted in Plaintiff being forced to pay for these medicines out of

his own funds despite the fact that they should have been covered pursuant to the insurance policy

validly entered into with the Defendant.

       20.     If Plaintiff had not paid for the antibiotics out of his own pocket, the denial of

coverage by the Defendant would have resulted in seriously jeopardizing Plaintiff’s life and health.




                                                  3
Case 1:21-cv-01489-MEH Document 1 Filed 06/02/21 USDC Colorado Page 4 of 6




       21.      On May 28th, 2021, Plaintiff had to pay $448.57 for his prescription as Defendant

refused to honor its insurance contract with Plaintiff and pay for the medication.

       22.      Plaintiff should have paid $15.00 pursuant to the insurance contract with Defendant.

       23.      Plaintiff exhausted his administrate remedies in 2013, 2014 and 2016, by appealing

the denial of benefits without any change of behavior from the Defendant.

       24.      Defendant’s continued refusal to abide by the contract makes any further administrate

remedies/appeals fruitless in that despite 3 previous public litigation cases, Defendant has refused to

change its course of action in providing the benefits it agreed to under the contract for insurance.

                               FIRST CLAIM FOR RELIEF
                   (ERISA – 29 U.S.C. 1132(a)(1)(B) – Recovery of Benefits)

       25.      Plaintiff hereby incorporates by reference the preceding paragraphs as though fully set

forth herein.

       26.      Defendant offered the Plan to Plaintiff, and accepted Plaintiff’s application for the

Plan. The parties, thus, entered into an insurance contract which was in effect beginning on

January 1, 2013. It has been renewed for all relevant time frames.

       27.      The Plan obligated Defendant to cover certain medical prescriptions ordered by

Plaintiff’s physicians.

       28.      Plaintiff’s physicians ordered treatment which was necessary for his care.

       29.      Plaintiff made a claim for the benefits under the Plan.

       30.      Defendant failed and/or refused to provide the benefits set forth in the Plan.

       31.      This is the fourth lawsuit Plaintiff has filed after Defendant’s refusal to pay for

prescriptions pursuant to the plan.



                                                  4
Case 1:21-cv-01489-MEH Document 1 Filed 06/02/21 USDC Colorado Page 5 of 6




       32.       Plaintiff is entitled to the benefits under the Plan as the ordered treatment was covered

and necessary.

       33.       The Defendant’s culpability and bad faith are obvious as Plaintiff has had to sue

Defendant four times for the exact same conduct.

       34.       The Plaintiff has previously complied with numerous attempts to enforce the contract

through administrative remedies, all which have failed. Plaintiff should not be forced to continue to

waste his time and effort on administrative remedies for the exact same conduct of Defendant which

now encompasses more than 8 years.

       35.       The Defendant has the ability to satisfy an award of attorneys’ fees.

       36.       An award of attorneys’ fees would likely deter the Defendant from this course of

conduct.

       37.       Other members of the plan likely suffer the same actions of Defendant as Defendant

attempts to push all prescriptions services to its affiliated pharmacy.

       38.       As a direct and proximate cause of Defendant’s denial and/or refusal to pay benefits

under the Plan, Plaintiff was damaged in the amount of the benefits denied, and pre- and post-

judgment interest, attorneys’ fees and other equitable relief, as applicable.




                                                    5
Case 1:21-cv-01489-MEH Document 1 Filed 06/02/21 USDC Colorado Page 6 of 6




                                    DEMAND OF PLAINTIFF

          WHEREFORE, Plaintiff respectfully requests a judgment in his favor against Defendant for

an amount to be proven at trial for: the amount of unpaid and/or denied benefits as proven at trial,

other losses and expenses incurred in pursuing this litigation, including without limitation, court

costs and fees, witness fees, including expert witness fees, attorneys’ fees, and pre- and post-

judgment interest as may be provided by law, and for such other relief as this Court deems just and

proper.

          Dated this 2nd day of June, 2021.

                                              Respectfully submitted,

                                              ERIK G. FISCHER, P.C.

                                               /s/ Erik G. Fischer
                                              Erik G. Fischer, #16856
                                              ERIK G. FISCHER, P.C.
                                              125 South Howes Street, Suite 900
                                              Fort Collins, CO 80521
                                              Phone: (970) 482-4710
                                              Email: erik@fischerlawgroup.com


Name and Address of Plaintiff:
Erik G. Fischer
924 Belvedere Court
Fort Collins, CO 80525




                                                 6
